El Juez Pkesidente Sk. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando que con arreglo á los artículos 17 y 20 de la Ley Hipotecaria, que cita el Registrador en su nota, “inscrito ó anotado preventivamente en el Registro cual-quier título traslativo del dominio ó de la posesión de los inmuebles, ó de los derechos reales impuestos sobre los mismos, no podrá inscribirse ni anotarse ningún otro de igual ó anterior fecha por el cual se trasmita ó grave la propiedad del mismo inmueble ó derecho real”, y que en el caso de resultar inscrito aquel derecho á favor de persona distinta de la que otorgue la trasmisión ó gravámen, los Registradores denegarán la inscripción solicitada, ba-jo su responsabilidad, por lo que la negativa del Regis-trador á inscribir la escritura de que se trata se ajusta oxtrictamente á dichos preceptos legales.
Se confirma la nota denegatoria puesta por el Regis-trador de la Propiedad de esta Capital al pié del docu-mento á que se refiere el presente recurso gubernativo y devuélvasele dicho documento con copia certificada de la presente resolución para su conocimiento y demás efectos que procedan con arreglo á derecho.
Jueces concurretnes: Sres. Hernández, Higueras, Mac Leary v 'Wolf-,